JON O. NEWMAN, Circuit Judge,
dissenting:
The Court today rules that tax-exempt organizations advocating the right to an abortion have no standing to challenge the actions of the Internal Revenue Service in failing to enforce against the Catholic Church the statutory requirement that prohibits tax-exempt organizations from “participating] in, or intervening] in ... any political campaign_” 26 U.S.C. § 501(c)(3) (1982). The Court reaches this result by concluding that the “pro-choice” organizations are not competitors of the Catholic Church in the political arena on the subject of abortion. Because I believe that conclusion is incorrect — indeed, that it is contrary to the undisputed facts of the *1032abortion controversy in Twentieth Century America, I respectfully dissent.
The majority begins its analysis by labeling the issue that divides us as “Competitive Advocate Standing.” I think that is an admirable designation. The majority then recognizes that standing is frequently recognized for those who seek to challenge the lawfulness of governmental actions that inure to the benefit of their competitors. See Texas Monthly v. Bullock, — U.S. -, 109 S.Ct. 890, 103 L.Ed.2d 1 (1989); Clarke v. Securities Industry Ass’n, 479 U.S. 388, 107 S.Ct. 750, 93 L.Ed.2d 757 (1987); Investment Company Institute v. Camp, 401 U.S. 617, 91 S.Ct. 1091, 28 L.Ed.2d 367 (1971); Arnold Tours v. Camp, 400 U.S. 45, 91 S.Ct. 158, 27 L.Ed.2d 179 (1970) (per curiam); Ass’n of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970). The majority then concludes that the competitor standing rule of these cases does not apply to the tax-exempt “pro-choice” organizations that are plaintiffs in this suit because they do not intervene in political campaigns.
That conclusion rests on a needlessly narrow view of both the realities of American political life and the contours of the doctrine of competitive advocate standing. To be an advocate in the political arena in this country, organizations and their members need not intervene in the campaign of any particular candidate for public office. Political advocacy takes many forms. To promote their views, a few people run for office. Others support candidates. But most Americans advocate their side of public issues by standing up for what they believe through a wide range of activities beyond the formal processes of electoral politics. They speak to their friends and neighbors; they participate in community activities; they devote their time, their energy, and sometimes their money to their causes. All who engage in these activities are competing in the arena of public advocacy with those who choose to support differing points of view by various forms of advocacy, including backing like-minded political candidates.
The competition necessary to confer competitor standing need not be in the identical activity of one’s economic or philosophical opponent. When the Texas Monthly challenged the tax exemption of religious magazines, it did not wish to compete in the precise activity of publishing religious magazines. It wished to compete in the broader field of magazine publishing, and it was accorded standing to challenge the economic benefit of a tax exemption conferred upon the competitive publisher of a religious magazine. So here, plaintiffs Abortion Rights Mobilization, Inc. and the National Women’s Health Network, Inc. do not wish to compete in the political arena with the Catholic Church on the issue of abortion by the precise technique of supporting candidates for public office. Instead, they have chosen to compete in advocating their side of the abortion issue by distributing information on the availability of abortions, by speaking, writing, and marching, and by championing in countless other ways the cause of abortion rights.
If the words are to have any meaning at all, these plaintiffs are indisputably “competitive advocates” of the Catholic Church on the issue of abortion.
The majority reckons with the argument that the plaintiff 501(c)(3) organizations might qualify as competitive advocates if they “simply advocate the pro-choice cause and stop short of supporting candidates.” Maj. op. at 1030. The argument is dismissed by the assertion that the strongly held beliefs of the plaintiffs “are not a substitute for injury in fact.” Id. Of course, they are not. But no one claims they are. The injury in fact is the competitive disadvantage the plaintiff organizations are obliged to endure when, accepting at this stage the allegations of the complaint, the Catholic Church is permitted to violate the tax laws by using tax-exempt donations to support the “anti-abortion” side of the national debate through contributions to like-minded political candidates, while the plaintiff organizations must confine their advocacy of the “pro-choice” side to those insubstantial lobbying activities that the tax laws permit. If the allegations of the complaint are true, and plaintiffs *1033seek only the opportunity to prove them, the plaintiff organizations are seriously injured both in the eyes of the law and in the real world of political advocacy by the significant advantage currently enjoyed by the Catholic Church as a result of governmental action that violates the tax laws. According to the complaint, the Catholic Church is using its tax-free funds to support political candidates who oppose the right to an abortion; the plaintiff 501(c)(3) organizations, abiding by the terms of the tax law, are limited to other forms of advocacy. Both sides are competing in the arena of public advocacy, but governmental action is tolerating a law violation that enables one side to promote its cause with a significant technique denied to the other side. That should be sufficient to permit the claim of law violation to be litigated.
In the majority’s view, the plaintiff 501(c)(3) organizations and the Catholic Church are not competitors in the arena of public advocacy on the issue of abortion because the plaintiffs “choose not to match the Church’s alleged electioneering with their own.” That makes it sound as if the plaintiff 501(c)(3) organizations have simply decided as a matter of personal preference that they do not wish to match the Church’s alleged electioneering. But the decision to forgo electioneering is not a matter of personal preference, it is obedience to a requirement of an act of Congress. I fail to understand why any person or organization, seeking to challenge a violation of federal law, should be denied access to a federal court for the reason that it is obeying the law.
The majority further supports its rejection of competitive advocate standing by expressing concern that such standing would be too extensive, that “it would be difficult to deny standing to any person who simply expressed an opinion contrary to that of the Catholic Church.” Maj. op. at 1030. I think this fear is groundless. The competition that most clearly creates standing in this case is not between the Catholic Church and every citizen who holds a contrary view on the issue of abortion. Such citizens are not limited by a statute that they are prepared to prove the Catholic Church is violating to their disadvantage. The competition is between those tax-exempt organizations that are abiding by the limitations of section 501(c)(3) in their advocacy on the abortion issue and the Catholic Church, which is violating these limitations in the advocacy of its point of view on the issue. Whether an individual citizen could challenge the Church’s tax exemption on the theory that its unlawful support of political candidates is aided by tax-free donations unavailable to the ordinary citizen is a question far beyond the narrow issue we are required to decide in this case. A standing doctrine is entirely within manageable bounds when it recognizes the competition among organizations all of which are subject to the same statutory restraint and permits the law-abiding competitors to challenge the governmental action that enables one organization to violate that restraint to the detriment of the others.
A variant of the competitive advocate doctrine should also confer standing on the one plaintiff that is a 501(c)(4) organization, Long Island National Organization for Women-Nassau (“Nassau NOW”). This plaintiff, by qualifying as a tax-exempt organization under section 501(c)(4), is not subject to the restraints on political activity imposed by section 501(c)(3), but is obliged to solicit donations that are not tax deductible to the donors. See Regan v. Taxation With Representation, 461 U.S. 540, 543, 103 S.Ct. 1997, 1999-2000, 76 L.Ed.2d 129 (1983). Like the 501(c)(3) plaintiffs, Nassau-NOW competes with the Catholic Church in the arena of public advocacy on the issue of abortion, but does so under a competitive disadvantage that is different from the one existing between the Church and the 501(c)(3) plaintiffs. The latter may not support political candidates at all, while the Church, though barred from doing so, provides such support (according to the complaint). Nassau-NOW may engage in political activity but only with donations that cost its donors 100 cents on the dollar, while the Church supports political candidates with tax deductible donations that cost its donors only 67, 72, or 85 cents for *1034every dollar contributed, depending on whether they are in the 33%, 28% or 15% bracket. That competitive disadvantage, arising from what plaintiffs are prepared to prove is a violation of law, is also sufficient to confer standing on the entity that is disadvantaged.
Whether any of the other plaintiffs have standing presents issues that I need not decide. We are asked to adjudicate the lawfulness of a contempt citation for refusing lawful discovery requests that has been challenged solely on the ground that the District Court lacks jurisdiction over the subject matter of the complaint. If any one plaintiff has standing to bring this lawsuit, the jurisdiction of the District Court to require compliance with the discovery requests is established, and the contempt judgment against the recalcitrant witnesses should be affirmed. For these reasons, I respectfully dissent.